There was no irregularity in this proceeding down to a certain point. The irregularity began with the committee who neglected to confer with Mrs. Ross, for the purpose of agreeing with her in regard to the damages, and was continued by the town council who neglected to give her the notice to which she was entitled. We see no reason why the proceeding should not be allowed to stand, down to the point at which the first irregularity occurred.
Another question is whether it is necessary to quash the entire proceeding back to that point, or whether it will not be sufficient to quash the proceeding in regard to those who are affected by the irregularity and allow it to stand as to all others. It would be possible to allow the proceeding to stand as to persons not affected by the irregularity, if the proceeding was severable, so that different decrees might be made for different persons. But there is only one decree, and any person appealing from that decree brings up the entire proceeding, and may raise the question, not only in regard to the damages which he is entitled to have if the highway be established, but also in regard to the necessity of its establishment. We therefore think that the proceeding must be quashed as a whole, and be sent back to be proceeded with de novo from the point at which the first irregularity occurred.
Decree accordingly.